Citation Nr: 1300492	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  07-07 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to increase in the "staged" (10 percent prior to August 9, 2011 and a combined 20 percent from that date) ratings assigned for a right knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1997 to April 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for the Veteran's right knee disability.  In January 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  The case was before the Board in February 2009 and in July 2011 when it was remanded for additional development.  In April 2012, the RO granted a separate 10 percent rating for subluxation of the right knee, effective August 9, 2011, resulting in a 20 percent combined rating for the right knee disability from that date.  The Veteran has continued to express dissatisfaction with the rating(s).  The issue is recharacterized to reflect that staged ratings are now assigned, and that both "stages" of the rating are on appeal.  
 
[From September 8, 2007 to November 1, 2007 the right knee was rating 100 percent disabling under 38 C.F.R. § 4.30.  Accordingly, the rating for that period of time is not for consideration herein.]  


FINDINGS OF FACT

1.  Prior to March 5, 2008 the Veteran's service connected right knee disability was not shown to be manifested by compensable limitations of flexion or extension; subluxation or instability were not shown; additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination were not shown.

2.  From March 5, 2008 the right knee disability has been manifested by slight, but not greater, subluxation or instability; compensable limitations of flexion or extension are not shown; additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination are not shown.

CONCLUSION OF LAW

The Veteran's service connected right knee disability warrants an increased combined to 20 percent (based on 10 percent for instability and 10 percent for arthritis with painful motion) rating from the earlier effective date of March 5, 2008; ratings in excess of 10 percent prior to March 5, 2008 or in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5003, 5010, 5257, 5260, 5261 (2012).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In April 2006, the appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Letters in April 2006, July 2008 and September 2008 explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  These letters also informed the Veteran of rating and effective date criteria, and the July 2008 letter provided the specific criteria for rating disability of the knee.  While adequate notice was not provided prior to the rating decision on appeal, the case was readjudicated after full notice was provided, most recently by a rating decision in April 2012.  The appellant has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in December 2006, March 2008, February 2009 (with addendum in March 2010), and August 2011 (with addendum in November 2011).  The Board finds that those examinations cumulatively are adequate for rating purposes, as the examiners expressed familiarity with the history of the disability and conducted thorough examinations, noting all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  

Legal Criteria, Factual Background, and Analysis 

Initially, the Board notes that all of the evidence in the Veteran's claims file and in "Virtual VA" has been reviewed.  [At present there are no additional documents pertinent to this appeal in Virtual VA.]  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In a claim for increase the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for an increase rating was received on March 16, 2006, the period for consideration will include evidence one year prior to the receipt of claim. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. §  4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Code 5003.

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.

Flexion of the leg limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Code 5260 (limitation of flexion of the leg) and under Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 2004).

The instant claim for increase was received in March 2006; the June 2006 rating decision continued a 10 percent rating that was assigned for the Veteran's right knee disability.  

A December 2006 VA examination report notes the Veteran's complaints of pain when standing for long periods of time, waking up and lying down.  He reported his knee had buckled three times in the past month.  Range of motion studies revealed active range of motion of extension to 0 degrees, without pain; flexion to 120 degrees, without pain (and pain from 120 degrees to 135 degrees).  Passive flexion was to 130 degrees with pain.  Drawer sign, Lachman's test, and medial and lateral stress testing did not reveal instability.  The examiner stated the during flare-ups, the Veteran would have some limitations of temporarily, the extent of which could not be determined as it depended on the level of severity of pain, activity level and presence/absence of swelling.  The examiner did not see evidence of weakness, loss of coordination and balance.  He noted a subjective complaint of fatigue.  The diagnosis was chronic right knee pain due to fracture of distal shaft of right femur.
On March 5, 2008 VA examination, the examiner found no effusion, instability or weakness, medial/lateral collateral ligament instability, or anterior/posterior cruciate ligament instability; however, a McMurray's test was positive.  Active range of right knee motion was from 0 to 118 degrees, and passive motion was from 0 to 123 degrees (with pain beginning at 119 degrees; there was objective evidence of painful motion).  Following repetitive right knee flexion, active range of motion was from 0 degrees to 118 degrees, with no additional limitation by pain, fatigue, weakness, or lack of endurance.  

A May 2008 VA consultation report shows range of motion from 0 to 140 degrees with no significant McMurray's abnormality.  There was normal anterior-posterior and varus-valgus stability of the right knee.  The diagnosis was right knee pain status post significant fracture of the right femur.

At the January 2009 Travel Board hearing, the Veteran testified that he had both instability of the right knee and limited motion in the knee; in a statement submitted at the time he described functional limitations due to the right knee disability. 

A January 2009 VA emergency department record notes complaints of constant sharp knee pain, knees giving out, pain that increased with bending, and pain that limited stair-climbing.

Another 2009 VA emergency department notes there was no right knee obvious joint effusion.  The Veteran complained of pain when his knee was flexed.

A January 2009 X-ray found traumatic deformity of the distal femur along with mild degenerative changes of the knee that were stable in comparison to a prior study.

On February 13, 2009 VA examination, the Veteran reported ongoing pain in the right knee, weakness, stiffness in the morning, giving way three to four times weekly and locking three to four times a month.  The Veteran noticed fatigability and lack of endurance.  The examining physiatrist found extension to minus 5 degrees actively and passively, with 3 repetitions and against strong resistance, and flexion 0 to 90 degrees actively, with pain beginning at 85 degrees.  The examiner found no medial, lateral, anterior or posterior ligamentous instability; patellar instability; or subluxation.  The diagnosis was traumatic arthritis of the right knee. 

A March 2009 VA treatment record shows that the Veteran believed that his right knee was going to give way/buckle on him.  He was given a diagnosis of bilateral knee degenerative joint disease.

An April 2009 VA treatment record notes that the Veteran wore a brace.  On physical examination, there was no anterior or posterior instability, and flexion was limited.

In March 2010, the claims file was reviewed by the February 2009 VA examiner (who found no reason to change her opinion).  

On May 2010 VA examination, range of motion was from 0 to 125 degrees with expressions of anterior pain at the extremes.  The examiner diagnosed chondromalacia patellae secondary to old fracture.  The examiner found no increase in symptoms as a result of repeated activities during the examination   

A May 2010 VA X-ray shows stable posttraumatic deformity of the distal femur and mild degenerative changes of the knee.

A September 2010 VA treatment record shows that the Veteran wore a right knee brace.  Upon physical examination, there was no ligamentous instability and effusion in the right knee.  He was given a diagnoses of status post open reduction internal fixation of the right femur and traumatic arthritis of the right knee.

In a March 2010 addendum (based on review of the claims file) the February 2009 VA examiner failed to respond adequately to questions posed in the Board's remand instructions; the matter was again remanded.

On August 2011 VA examination, range of motion in the right knee was from 0 to 125.  The examiner found no definite effusion and no ligamentous instability.  The diagnoses were: (1) chondromalacia patellae with recurrent patellar subluxations secondary to old trauma; and (2) patella alta.  He also found no increase in symptoms as a result of repeated activities during examination.  He stated that the main underlying problem is that the patella alta is probably a residual problem from the fracture of the femur.  This allows the subluxations of the patella to occur more readily and the subsequent development of chondromalacia.    

In a November 2011 addendum to the August 2011 VA examination report, the examiner opined that the Veteran's right knee disability did not impact on his ability to engage in his work activities (that did not require heavy lifting, bending or squatting).  It was noted that there was no hyperextension.  

The Veteran's right knee disability is currently rated 10 percent under Code 5003 (for arthritis with less than compensable limitation of knee motion, but with motion limited by pain), and (from August 9, 2011) 10 percent under Code 5257 for subluxation/instability.  

As no examination or treatment record shows right knee flexion limited to 45 degrees or extension limited by 10 degrees (even with consideration of such factors as pain/use, there is no basis in the record for assigning a rating in excess of 10 percent by application of Codes 5260/5261.  And as 10 percent is the maximum rating for one joint under Code 5003, a rating in excess of 10 percent for the arthritis with limitation of motion/painful motion aspect of the disability is not warranted.  

The analysis turns to the rating assigned for the subluxation/instability aspect of the service connected right knee disability.  A 10 percent rating has been assigned from the August 2011 date of a VA examination which found that the Veteran's patella alta-which was due to the service connected disability made him more prone to subluxations.  The next higher (20 percent) rating requires moderate subluxation or instability of the knee.  No examination or treatment evaluation report reflects more than slight instability or subluxation.  While the Veteran has described a feeling that the knee will give way, examinations have (for the most part) not shown objective evidence of instability.  The exception is positive McMurray's test on March 5, 2008 VA examination.  Viewing that examination report in a light most favorable to the Veteran, the Board finds that it establishes that (meniscus damage) with slight right knee instability is shown as of the date of such examination.  Resolving (as required under 38 C.F.R. § 4.3) reasonable doubt regarding degree of disability in the Veteran's favor, the Board concludes that a 10 percent rating for right knee subluxation/instability (and a combined 20 percent rating for the right knee disability) is warranted from  the earlier effective date of March 5, 2008.  

The Board has considered whether any other diagnostic codes apply, and would afford the Veteran a further increase in the rating for the disability at issue.  As pathology required for ratings under Codes 5256, 5258, 5259, and 5262 is not shown, ratings under those codes are not warranted. 

The Board also finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b). The evidence does not show any manifestations/impairment of function not encompassed by the schedular criteria for the combined rating assigned.  Therefore, those criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran is employed, and has not alleged unemployability due to his right knee disability.  The matter of entitlement to a total rating based on individual unemployability is not raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A combined 20 percent rating for the Veteran's right knee disability is granted from the earlier effective date of March 5, 2008, subject to the regulations governing payment of monetary awards.  Ratings for the right knee disability in excess of 10 percent prior to March 5, 2008 or in excess of 20 percent from that date are denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


